     Case 1:21-cv-00115-AWI-JLT Document 11 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    PAUL DIXON LEWIS,                                 Case No. 1:21-cv-00115-AWI-JLT (PC)
12                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DENYING
13           v.                                         MOTION TO PROCEED IN FORMA
                                                        PAUPERIS
14    T. CISNEROS,
                                                        (Doc. Nos. 2, 10)
15                       Defendant.
16

17          Plaintiff Paul Dixon Lewis is a state prisoner proceeding pro se in this civil rights action

18   brought under 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Eastern District of California Local Rule 302.

20          On February 18, 2021, the assigned magistrate judge filed findings and recommendations,

21   recommending that Plaintiff’s motion to proceed in forma pauperis be denied because Plaintiff

22   has sufficient funds to pay the filing fee in full. Doc. No. 10. The magistrate judge provided

23   Plaintiff fourteen days to file objections to the findings and recommendations. Id. at 2. Plaintiff

24   has not filed any objections, and the time to do so has passed.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

26   de novo review of this case. Having carefully reviewed the entire file, the Court concludes that

27   the findings and recommendations are supported by the record and proper analysis. According to

28   his inmate trust account statement (Doc. No. 6), Plaintiff has enough funds to pay the filing fee
                                                       1
     Case 1:21-cv-00115-AWI-JLT Document 11 Filed 03/22/21 Page 2 of 2


 1   for this action. Therefore, in forma pauperis status is not warranted. See 28 U.S.C. § 1915(a)(1).

 2          Accordingly, IT IS HEREBY ORDERED that:

 3          1.      The findings and recommendations (Doc. No. 10) issued on February 18, 2021, are

 4                  ADOPTED in full;

 5          2.      Plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) is DENIED;

 6          3.      Within thirty (30) days of the date of service of this order, Plaintiff shall PAY the

 7                  $402 filing fee in full; and

 8          4.      Failure to pay the filing fee within the time provided will result in dismissal of this

 9                  action.

10
     IT IS SO ORDERED.
11

12   Dated: March 22, 2021
                                                   SENIOR DISTRICT JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
